Exhibit 10.8

RESTRICTED STOCK UNIT AGREEMENT


This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of the 30th day of March, 2015 by and between LKQ Corporation, a Delaware
corporation (the “Company”), and Dominick P. Zarcone (the “Key Person”).


Recitals


The Board of Directors of the Company is of the opinion that the interests of
the Company will be advanced by encouraging certain persons affiliated with the
Company, upon whose judgment, initiative and efforts the Company is largely
dependent for the successful conduct of the Company’s business, to acquire or
increase their proprietary interest in the Company, thus providing them with a
more direct stake in its welfare and assuring a closer identification of their
interests with those of the Company.


The Board of Directors of the Company is of the opinion that the Key Person is
such a person.


The Company desires to grant restricted stock units to the Key Person, and the
Key Person desires to accept such grant, all on the terms and subject to the
conditions set forth in this Agreement and set forth in the Company’s 1998
Equity Incentive Plan (the “Plan”). Any capitalized term used herein that is not
defined shall have the meaning of such term set forth in the Plan.


Covenants


NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:


1.Grant of Restricted Stock Units. The Company hereby grants to the Key Person
and the Key Person hereby accepts from the Company 120,120 restricted stock
units (“RSUs”), on the terms and subject to the conditions set forth herein and
in the Plan (the “Award”).


2.Representation of the Key Person. The Key Person hereby represents and
warrants that the Key Person has been provided a copy of the Plan and is
accepting the RSUs with full knowledge of and subject to the restrictions
contained in this Agreement and the Plan.


3.Vesting. The RSUs are subject to time-based vesting restrictions as follows: 
The Award shall vest with respect to (a) 13.33% of the number of RSUs subject to
the Award (rounded to the nearest whole share) on September 30, 2015 and on each
six-month anniversary of September 30, 2015 until March 30, 2018, and (b) 5.0%
of the number of RSUs subject to the Award (rounded to the nearest whole share)
on September 30, 2018 and on each six-month anniversary of September 30, 2018
(unless any such date shall be a day on which the U.S. stock exchanges are
close, in which case the vesting date shall be extended to the next succeeding
business day) (the “Vesting Period”). Upon vesting, an RSU shall be converted
into one share of common stock of the Company.


4.Termination of Relationship. In the event a Key Person’s employment,
consulting arrangement or other affiliation with the Company and/or its
Subsidiaries is terminated for any reason other than death or Disability or
other than by the Company without Cause, all RSUs of such Key Person that are
unvested at the date of termination shall be forfeited to the Company. In the
event the Key Person’s employment, consulting arrangement or other affiliation
with the Company and/or



--------------------------------------------------------------------------------



its Subsidiaries is terminated due to death or Disability or is terminated by
the Company without Cause, all RSUs of such Key Person shall immediately become
fully vested on the date of termination and all restrictions shall lapse.


5.Non-Transferability of RSUs. Except as expressly provided in the Plan or this
Agreement, prior to the expiration of the Vesting Period described in Section 3
with respect to an RSU, such RSU may not be sold, assigned, transferred, pledged
or otherwise disposed of, shall not be assignable by operation of law, and shall
not be subject to execution, attachment or similar process, except by will or
the laws of descent and distribution. Any attempted sale, assignment, transfer,
pledge or other disposition of any RSU prior to vesting shall be null and void
and without effect.


6.Taxes. The Key Person shall be responsible for taxes due upon the vesting of
any RSU granted hereunder and upon any later transfer by the Key Person of any
share of common stock of the Company received upon the vesting of an RSU. The
Key Person acknowledges that the decision to make a Section 83(b) election shall
be made by the Key Person in consultation with his or her tax advisor. The Key
Person acknowledges that the Section 83(b) election form must be filed with the
Internal Revenue Service within 30 days of the date hereof.


7.Payroll Authorization.  In the event that the Key Person does not make an
arrangement acceptable to the Company to pay to the Company the tax withholding
obligation due upon vesting of an RSU or in the event that the Key Person does
not pay the entire tax withholding obligation due upon vesting of an RSU, the
Key Person authorizes the Company to collect the amount due through a payroll
withholding or to direct a broker to sell a sufficient number of the Key
Person’s shares of common stock of the Company to satisfy such obligation (and
any related brokerage fees) and to remit to the Company from the proceeds of
sale the amount due.  In the event that the Key Person pays more than the tax
withholding obligation due upon vesting of an RSU, the Key Person authorizes the
Company to return the excess payment through the Key Person’s payroll.


8.No Rights as a Stockholder. Prior to the vesting of any RSU, the Key Person
has no rights with respect to the share of common stock issuable to him upon
such vesting, shall not be treated as a stockholder, and shall have any voting
rights or the right to receive any dividends with respect to the RSU or such
share of common stock.


9.Notices. Any notices required or permitted hereunder shall be sent using any
means (including personal delivery, courier, messenger service, facsimile
transmission or electronic transmission), if to the Key Person, at the address
set forth below or such other address as the Key Person may designate in writing
to the Company, and, if to the Company, at the address of its headquarters in
Chicago, Attention: General Counsel, or such other address as the Company may
designate in writing to the Key Person. Such notice shall be deemed duly given
when it is actually received by the party for whom it was intended.


10.Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.





--------------------------------------------------------------------------------



11.Amendment or Termination. This Agreement may not be amended or terminated
unless such amendment or termination is in writing and duly executed by each of
the parties hereto.


12.Benefit and Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the Company, its successors and assigns, and the Key
Person and the Key Person’s executors, administrators, personal representatives
and heirs. In the event that any part of this Agreement shall be held to be
invalid or unenforceable, the remaining parts hereof shall nevertheless continue
to be valid and enforceable as though the invalid portions were not a part
hereof.


13.Entire Agreement. This Agreement contains the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, discussions and understandings relating to such subject
matter.


14.Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without giving
effect to principles and provisions thereof relating to conflict or choice of
laws.


15.Incorporation of Terms of Plan. The terms of the Plan are incorporated herein
by reference and the Key Person’s rights hereunder are subject to the terms of
the Plan to the extent they are inconsistent with or in addition to the terms
set forth herein. The Key Person hereby agrees to comply with all requirements
of the Plan.


16.Non-Competition and Confidentiality. (a) Notwithstanding any provision to the
contrary set forth elsewhere herein, the RSUs, the shares of common stock of the
Company underlying the RSUs, or any proceeds received by the Key Person upon the
sale of shares of common stock of the Company underlying the RSUs shall be
forfeited by the Key Person to the Company without any consideration therefore,
if the Key Person is not in compliance, at any time during the period commencing
on the date of this Agreement and ending nine months following the termination
of the Key Person’s affiliation with the Company and/or its subsidiaries, with
all applicable provisions of the Plan and with the following conditions:
i.the Key Person shall not directly or indirectly (1) be employed by, engage or
have any interest in any business which is or becomes competitive with the
Company or its subsidiaries or is or becomes otherwise prejudicial to or in
conflict with the interests of the Company or its subsidiaries, (2) induce any
customer of the Company or its subsidiaries to patronize such competitive
business or otherwise request or advise any such customer to withdraw, curtail
or cancel any of its business with the Company or its subsidiaries, or (3)
solicit for employment any person employed by the Company or its subsidiaries;
provided, however, that this restriction shall not prevent the Key Person from
acquiring and holding up to two percent of the outstanding shares of capital
stock of any corporation which is or becomes competitive with the Company or is
or becomes otherwise prejudicial to or in conflict with the interests of the
Company if such shares are available to the general public on a national
securities exchange or in the over-the-counter market; and
ii.the Key Person shall not use or disclose, except for the sole benefit of or
with the written consent of the Company, any confidential information relating
to the business, processes or products of the Company.





--------------------------------------------------------------------------------



(b)            The Company shall notify in writing the Key Person of any
violation by the Key Person of this Section 16. The forfeiture shall be
effective as of the date of the occurrence of any of the activities set forth in
(a) above. If the shares of common stock of the Company underlying the RSUs have
been sold, the Key Person shall promptly pay to the Company the amount of the
proceeds from such sale. The Key Person hereby consents to a deduction from any
amounts owed by the Company to the Key Person from time to time (including
amounts owed as wages or other compensation, fringe benefits or vacation pay) to
the extent of the amounts owed by the Key Person to the Company under this
Section 16. Whether or not the Company elects to make any set-off in whole or in
part, the Key Person agrees to timely pay any amounts due under this Section 16.
In addition, the Company shall be entitled to injunctive relief for any
violation by the Key Person of subsection (a)(ii) of this Section 16.
17.Hedging Positions.  The Key Person agrees that, at any time during the
Vesting Period, the Key Person shall not (i) directly or indirectly sell any
equity security of the Company if the Key Person does not own the security sold,
or if owning the security, does not deliver it against such sale within 20 days
thereafter; or (ii) establish a derivative security position with respect to any
equity security of the Company that increases in value as the value of the
underlying equity decreases (including but not limited to a long put option and
a short call option position) with securities underlying the position exceeding
the underlying securities otherwise owned by the Key Person.  In the event the
Key Person violates this provision, the Company shall have the right to cancel
the Award.
18.Code Section 409A.
(a)This Agreement is not intended to constitute a "nonqualified deferred
compensation plan" within the meaning of Internal Revenue Code Section 409A
(“Section 409A”) to the maximum extent possible but in any event shall be
interpreted to comply with Section 409A. In the event this Agreement or any
benefit paid under this Agreement is deemed to be subject to Section 409A, the
Key Person consents to the Company's adoption of such conforming amendments as
the Company deems advisable or necessary, in its sole discretion (but without an
obligation to do so), to comply with Section 409A and avoid the imposition of
taxes under Section 409A.
(b)This Agreement will be interpreted and construed to not violate Section 409A,
although nothing herein will be construed as an entitlement to or guarantee of
any particular tax treatment to the Key Person.  While it is intended that all
payments and benefits provided under this Agreement to the Key Person will be
exempt from or comply with Section 409A, the Company makes no representation or
covenant to ensure that the payments under this Agreement are exempt from or
compliant with Section 409A. The Company will have no liability to the Key
Person or any other person or entity if a payment or benefit under this
Agreement is challenged by any taxing authority or is ultimately determined not
to be exempt or compliant. The Key Person further understands and agrees that
the Key Person will be entirely responsible for any and all taxes on any
benefits payable to the Key Person as a result of this Agreement. As a condition
of receiving the consideration in this Agreement, the Key Person understands and
agrees that the Key Person will not assert any claims against the Company for
reimbursement or payment of any Section 409A additional taxes, penalties and/or
interest.


(c)For purposes of this Agreement, a termination of employment means a
"separation from service" as defined in Section 409A. Each payment made pursuant
to any provision of this Agreement shall be considered a separate payment and
not one of a series of payments for purposes of Section 409A. To the extent any
nonqualified deferred compensation payment to the



--------------------------------------------------------------------------------



Key Person could be paid in one or more of the Key Person’s taxable years
depending upon the Key Person completing certain employment-related actions
(such as executing a release of claims), then any such payments will commence or
occur in the later taxable year to the extent required by Section 409A.


(d)If upon the Key Person’s "separation from service" within the meaning of
Section 409A, the Key Person is then a "specified employee" (as defined in
Section 409A), then solely to the extent necessary to comply with Section 409A
and avoid the imposition of taxes under Section 409A, the Company shall defer
payment of "nonqualified deferred compensation" subject to Section 409A payable
as a result of and within six (6) months following such "separation from
service" until the earlier of (i) the first business day of the seventh month
following the Key Person’s "separation from service," or (ii) ten (10) days
after the Company receives written confirmation of the Key Person’s death. Any
such delayed payments shall be made without interest. For avoidance of doubt,
any payment whose amount is derived from the value of a Company common share
shall be calculated using the value of a common share as of the close of
business on the expiration date of the foregoing Section 409A delay period (or
as of the close of business on the most recent business day if the foregoing
expiration date occurs on a non-business day).    


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
LKQ CORPORATION
 
 
By:
/s/ Victor M. Casini
Name:
Victor M. Casini
Title:
Senior Vice President
 
 



 
KEY PERSON
 
 
By:
/s/ Dominick Zarcone
Name:
Dominick Zarcone
Address:
500 W. Madison Street, Suite 2800
 
    Chicago, Illinois 60661


